Tomlinson, Justice
(concurring).
For immediate clarity I quote the pertinent 1919 statute:
“The collateral kindred of a deceased person of color shall inherit his estate, real and personal, as in the case of the collateral kindred of a white person.” T.C.A. sec. 31-303.
The language just quoted is entirely free of doubt or ambiguity. It is, in my judgment, susceptible to but one interpretation, — to-wit, that the collateral kindred of Cornelius "Walker, who was a legitimate issue of a slave marriage, inherited his estate, he having died intestate, a resident of Tennessee.
This collateral kin may not be deprived of the inheritance which is theirs under the provisions of this plain, unambiguous statute without reading into that statute under the rules of judicial construction the provision that it, the statute shall not apply if the slave parents of the deceased did not live in Tennessee.
It is argued in behalf of the widow of "Walker that the Court should so construe this 1919 statute as to add the supposed exception above stated. This insistence is based on the fact that a statute enacted in 1865 referred to in the majority opinion did not permit the issue of a slave marriage to inherit unless the parents of such issue lived' in this State.
*381The rule with, reference to the construction of a statute in the light of this 1919 statute prohibits the Court from reading into it such an exception, in my opinion. That rule is stated in Atlantic Coast Line Railroad Co. v. Richardson, 121 Tenn. 448, 459-460, 117 S.W. 496, 499, as follows:
‘ ‘ There is no doubt, in construing statutes, that it is the duty of the courts to give effect to the intent of the lawmaking power, and to seek for that intent in every legitimate way; but it is well settled that this intention must be sought primarily in the language of the act itself, as the presumption is that the Legislature has selected apt words for the expression of its will. The necessary effect of this is, where it is found upon examination that the language of the act is free from doubt or ambiguity, and expresses an intelligent and definite meaning, the courts are bound to assume that this meaning is that which the Legislature had in mind. To such an extent has this rule been recognized that, though the court is satisfied some other or different meaning was behind the legislation, and though a literal interpretation might defeat what was well understood to be the purpose of its enactment, ‘still the explicit declaration of the Legislature is the law, and the courts are not at liberty to depart from it.’ It is only where the statute is ambiguous, or lacks precision, or is fairly susceptible to two or more interpretations, the intended meaning of the act ‘must be sought by the aid of all pertinent and admissible considerations.’ ”
But if I were inclined to take up the risky business of judicially saying by way of construction that the Legis*382lature meant less or more than it unequivocally and in simple language said, I would be deterred by the legislative history of the State on the subject in question between the enactment of 1865 and the 1919- statutes respectively.
Twenty-two years after the enactment of this 1865 statute, the Legislature undertook to broaden it by providing that there should fall within it children of slave marriages “who have been living as man and wife in other.States, and who have moved to this State,” and that it “he applied to such persons and their issue, whether born in this State or elsewhere.” Pub. Acts 1887, c. 151. The Act was held to violate the caption clause of the Constitution. It is important, however, in that it discloses a desire upon the part of the Legislature to make more liberal the inheritance laws wherein are involved slave marriages. Wilson v. Wilson, 137 Tenn. 590, 593-594, 195 S.W. 173.
Pursuant to, I should say, ordinary dictates of justice, this Court took note of this class of people in Carver v. Maxwell, 110 Tenn. 75, 81, 71 S.W. 752, 753, to the extent of observing that a statute of that kind is “remedial in its nature, and should be liberally construed.”
In 1917 the Court of Civil Appeals in Davidson v. Jennings, 8 Tenn. Civ. App. 355, reaffirmed previous holding that “there is no inheritability among the collateral kin of those born in slavery.”
To me the significance of Davidson v. Jennings decided in 1917 is that at the very next term of the Legislature, 1919, there was enacted Section 31-303, T.C.A. quoted at the beginning of this opinion.
*383It is reasonable to conclude that this 1919 statute was enacted as a direct result of the 1917 decision. Indeed it seems to me a little unrealistic to conclude otherwise, particularly in view of the fact’that the Legislature had. for years indicated a more liberalizing intention as to making inheritance from the issue of slave marriages more nearly on an equal with inheritance from the legitimate issue of white parents.
I would think, therefore, that we are justified in concluding that the' 1919 statute intended to provide just what it says, towit, that the collateral kindred of a deceased person of color shall inherit the estate of the intestate.deceased to the same extent as.the. collateral kindred of white people.
As I view it, the’plain language of the 1919 statuté as well as the legislative history preceding its enactment, if such history is to be considered, requires a holding by this Court that the collateral kin of Walker inherit his estate-.